 

AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case

 

 

 

  
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A C
Vv. (For Offenses Committed

 
  
  

MAY 1 6 2019

 

 

 

Ee At ARS Dis Beet S

x Anes A ASE "oR cif

ALEJANDRO GONZALEZ Case Number: 19CR1459-RBB

ELLIS M. JOHNSTON, CJA
Defendant’s Attorney
REGISTRATION NO. 84474298

Py.
The Defendant:

—X] pleaded guilty to count(s) ONE OF THE SUPERSEDING INFORMATION

[4 was found guilty on count(s)

 

after a plea of not guilty,
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Count

 

 

Title & Section Nature of Offense Number(s)
8 USC 1325 IMPROPER ENTRY BY AN ALIEN (Misdemeanor) I
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
[_] The defendant has been found not guilty on count(s)
Count(s}) INFORMATION is dismissed on the motion of the United States.
Assessment: P/A $10.00 REMITTED/WAIVED
No fine (] Forfeiture pursuant to order filed , included herein.

iT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

May 16, 2019

Date Af Imposition of Sentence

[~ Reeve

HON. Ruben B. Brooks
UNITED STATES MAGISTRATE JUDGE ~

19CR1459-RBB
AO 245B (CASD Rev, 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: ALEJANDRO GONZALEZ Judgment - Page 2 of 2
CASE NUMBER: 19CR1459-RBB

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

1 ft

The defendant is remanded to the custody of the United States Marshal.

(1 ‘The defendant shall surrender to the United States Marshal for this district:
(] at P.M. on

 

[] as notified by the United States Marshal.

o The defendant shal! surrender for service of sentence at the institution designated by the Bureau of
Prisons:

O_ onor before
Oh as notified by the United States Marshal.
QO as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

19CR1459-RBB
